
	

113 S3 IS: Strengthen our Schools and Students Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Harkin, Mr.
			 Durbin, Mrs. Murray,
			 Ms. Mikulski, Mr. Leahy, Mr.
			 Cardin, Mr. Lautenberg,
			 Mr. Coons, Mrs.
			 Gillibrand, Mr. Brown,
			 Ms. Hirono, Mr.
			 Schatz, Mr. Sanders,
			 Mr. Menendez, Ms. Cantwell, and Mr.
			 Levin) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To improve education and provide all students in the
		  United States with the opportunity to succeed. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthen our Schools and
			 Students Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)strengthen early
			 learning programs to better prepare children for success in school;
			(2)ensure that all
			 students have equitable access to a high-quality, well-rounded education that
			 prepares them to succeed in college and a career;
			(3)build on recent
			 efforts to continue to make higher education more affordable and to improve
			 access and success for all students;
			(4)provide all
			 teachers with the support they need to ensure student success, including the
			 creation of a new national Science, Technology, Engineering, and Mathematics
			 (STEM) Master Teacher Corps to recognize and help retain STEM teachers and
			 strengthen STEM education in public schools in the United States; and
			(5)support States
			 and local educational agencies to ensure schools have the safe and successful
			 learning conditions in which all students can excel.
			
